PER CURIAM.
We have examined the appellants’ points on appeal with care and find that, except for Point II, same do not reflect reversible error.
*183Point II is:
The court erred in failing to direct a verdict and/or to set aside the verdict and judgment against Sidney D. Cohn where there were no allegations in the complaint nor evidence indicating any duty toward the plaintiff, violation of duty or any liability on the part of defendant Cohn.
We have examined the pleadings and the proofs and find that there was no evidence of liability on the part of the defendant, Sidney D. Cohn. The allegation upon which his liability was hinged was that Cohn was the lessor of the vehicle in question. The evidence simply does not support that allegation. Thus, the appealed judgment is reversed as concerns the defendant, Sidney D. Cohn, and in all other respects it is affirmed.
Affirmed in part; reversed in part.
WALDEN and DOWNEY JJ., and JOHNSON, WILLIAM CLAYTON, Associate Judge, concur.